DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gnyba et al (EP 3 067 324).
	Claim 1:  Gnyba teaches a boron-doped nanocrystalline diamond (“B-NCD”) formed from nanocrystalline diamond having a grain size of 10 nm (Gnyba, para. 0045) which would necessarily correspond to a specific surface area of 110 m2/g or higher for the resulting B-NCD.  As shown in Example 1 of the instant specification, when the starting base material (nanocrystalline diamond) has a particle size of 5 nm, the oC for 6 hours (Gnyba, para. 0048). Compare that to the conditions disclosed in the instant specification: namely, under a heating condition at 425oC for 8 hours (instant specification, para. 0084) and the boron-doping process is conducted under microwave powder of 1300W, Pressure 50 Torr, gas flow rate of 400 sccm and growth time of 8 hours.  See instant specification at page 18 under <MPCVD Conditions>.  Therefore, it is expected that the result B-NCD of Gnyba exhibits electrical conductivity within the claimed range.
	Claim 2:  The average grain size is 10 nm (Gnyba, para. 0044-0045) which is within the claimed range of 200 nm or smaller.
	Claims 3, 5 and 8:  As stated in claim 1 above, because the doping processing conditions taught by Gnyba are essentially the same as reported in the instant specification, it is expected that the resulted B-NCD of Gnyba exhibits the optical characteristics, capacitance and boron content as claimed.
	Claims 4, 6 and 7: Gnyba teaches electrode utilized the B-NCD discussed above (Gnyba, 0016-0018).

	Claims 10-11: See claim 1 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 13, 2021